Title: From George Washington to the Board of War, 25 July 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters West Point July 25th 1779
        
        I am honored with your two letters of the 15th and 16th. I am very happy to learn the Board have adopted the salutary expedient they mention for repairing the men’s cloaths and shoes. Something of this kind has been long wanting; and I hope the present plan will answer very valuable purposes, save much expence to the public and conduce greatly to the comfort and decency of the troops. An extra allowance to the men employed in this way is necessary. That which the Board proposes, considering the depreciation of the money is not too much, and I hope it will not be so great as to occasion any discontent among the other soldiery. Perhaps it may not be amiss to confine it to working days.
        The provision of buckles will also be very useful. When they arrive I shall give orders for their distribution agreeable to the wish of the Board. I have the honor to be With perfect respect Gentlemen Your Most Obed. ser.
      